                                  1
                                                                      United States District Court
                                  2                                   Central District of California

                                  3
                                                                                                         JAN 9, 2019
                                  4
                                                                                                            BH
                                  5      Amy Konstantelos et al.

                                  6                      Plaintiff,                 2:09-cv-06476 VAP (KKx)
                                  7                      v.
                                                                                           Final Judgment of Dismissal
                                  8
                                         Los Angeles County et al.,
                                  9                      Defendant. .

                                 10
Central District of California
United States District Court




                                 11
                                         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                           Pursuant to the Mandate issued by the Ninth Circuit Court of Appeals
                                 12
                                      on November 19, 2018, (Doc. No. 172), IT IS ORDERED AND ADJUDGED
                                 13
                                      that Plaintiffs’ complaint is DISMISSED WITH PREJUDICE as to Defendant
                                 14   Norm Hickling. The Court orders that such judgment be entered.
                                 15

                                 16   IT IS SO ORDERED.
                                 17

                                 18   Dated:    1/9/19
                                 19                                                       Virginia A. Phillips
                                                                                   Chief United States District Judge
                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26




                                                                               1
